                        Case 1:20-cv-06985-LTS-SLC Document 89 Filed 02/09/21 Page 1 of 1
                                                         KLEIN         LAW     GROUP

                                                              J UL A H
                                                                   I      .   KLE N I




                February     8,   2021

                VIA ECF

                Honorable Sara 1'-,. Cav
                United States Magistrase Judge
                United States District C ourt
                Southern District of New York
                500 Pearl Street, Room 1670
                New York, New York 10007
                                                   !




                         Re:           Curry r. P& G Auditors and Consultants et al.
                                       Civil Action No.: 20 Civ. 6985 (LTS) (SLC)

                Dear Judge Cave:

                My firm represents thq Plaintiffs in the above-referenced matter. We write with the       consent   of
                cotmsel for Apple              Banorp, Inc. d/b/a Apple Bank for
                                                                      Savings and counsel for GRC Solutions,
                LLC, P&G Auditors and Consultants, LLC, PGX,    LLC  (collectively,the tcontractor Defendants'')
                to request an adjournmi ent of the deadline to file a response to the crossclaims brought by
                Contractor Defendanty. Plaintiffs respectfully request that their deadline to respond to the
                crossclaims be moved from Febnlary 10 to February 17, 2021.

                This is the second requ4st for an extension. The reason for the request is to allow parties to engage
                in conversations to dsenuine Fhether Plaintiffs' contemplated motion to dismiss Contractor
                Defendants' crossclaims will be necessaly.

                As always, we thank thk Court for its attention to this matter.

       Plaintiffs' letter-motion requesting an extension of
       time to respond to Defendants' crossclaims (ECF
                                                                              Respectfully,
       No. 88) is GRANTED, and Plaintiffs' deadline is
       EXTENDED to Wednesday, February 17, 2021.
                                                                              /s/
       The Clerk of Court is respectfully directed to close                   Julia H. Klein
       ECF No. 88.

       SO-ORDERED 2/9/2021

                Cc: All parties of recol!d (via ECF)



1   20 EAST V9TH STREET, SU ITE            1   A

N EW   YORK,   N EW   YORK   1   OO2   1
